Citation Nr: 0203267	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  01-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for dermatophytosis 
of the feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from December 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for dermatophytosis of the feet, and 
assigned an initial non-compensable evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be considered for initial rating 
claims following a grant of service connection where the 
evidence shows varying levels of disability for separate 
periods of time).

(The issue entitlement to service connection for residuals of 
cold injury to the feet will be addressed in a separate 
decision under Docket Number 98-13 687).


REMAND

As addressed in a separate Board decision under Docket Number 
98-13 687, the veteran has placed on appeal a claim for 
service connection for residuals of cold injury to the feet.  
This issue is inextricably intertwined with the initial 
evaluation claim on appeal, and should be addressed by the RO 
prior to any further review by the Board.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board, therefore, remands this issue to the RO 
for re-consideration once the veteran's service connection 
claim has been adjudicated.

On remand, the RO should also determine whether any 
additional notice or development is warranted under the 
Veterans Claims Assistance Act of 2000 and its implementing 
regulations.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

2.  The RO should readjudicate the claim for 
entitlement to a compensable evaluation for 
dermatophytosis of the feet following adjudication 
of the claim for service connection for residuals 
of cold injury to the feet.  If any benefit sought 
on appeal, the veteran and his representative 
should be furnished a Supplemental Statement of 
the Case and given the opportunity to respond 
thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The veteran need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO 
and the Board thanks the RO in advance for its help in 
completing the above.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




